[qlogo.jpg]

 
Exhibit 10.1
July 24, 2009






NAME
ADDRESS
ADDRESS




 
Re:           Your 2009 Supplemental Long Term Incentive Award
 
 
Dear NAME:
 
 
On July 14, 2009 the Compensation Committee of the Board of Director’s approved
a Supplemental Long Term Incentive Plan (the “Supplemental Plan”). The
Supplemental Plan is in recognition of the current worldwide economic slowdown
and its impact on our revenue growth objectives. During this period of slower
growth, the compensation committee of the board of directors and senior
management determined management’s efforts should be focused on profit
improvement. The objective agreed upon was a two percentage point increase in
operating profit margin over the next two and a half years. Details of a
supplemental long term incentive plan that measures profit margin improvement
are included in the attached plan summary.
 
 
At the time the Supplemental Plan was adopted, the compensation committee also
granted you a Supplemental Long Term Incentive Plan Award (the “Supplemental
Award”) with a target value of  _________.
 
 
This award is made under the terms of our 2007 Omnibus Incentive Compensation
Plan (the “Omnibus Plan”).  We have attached a summary of the terms of your
award.  Please read it carefully.
 
 
I am pleased you are a participant in this Supplemental Plan. Your contributions
to our lean programs, development and sale of our high value products and
services, expense control and continuing organization effectiveness improvements
all contribute to profit improvement. I trust your efforts and participation
will be beneficial to both you and the Company.
 
 
Sincerely,
 
 
 
Richard D. Luzzi
Vice President, Human Resources

 
 

--------------------------------------------------------------------------------

 

Summary of Your Supplemental Award


 
What is the Supplemental Award?
 
The Supplemental Award is a “Cash-Based Performance Award” made under the
Omnibus Plan.  The award represents the conditional right to receive a cash
payment upon the achievement of pre-established, objective performance
goals.  The amount of cash that you will receive depends on how well the
Company’s actual performance compares to specified performance goals at the end
of the performance period.
 
What is the performance goal?
 
The ultimate performance goal is to increase Operating Profit Margin, also
called OPM, by 2% by December 31, 2011.  Operating Profit Margin is equal to our
consolidated operating profit divided by our consolidated net sales as
determined by the compensation committee.  Our current forecast OPM for 2009 is
10.2%.  The target is to increase OPM by 0.3% from July 1, 2009 to December 31,
2009, an additional 0.7% during 2010 and an additional 1.0% during 2011.
 
What is the performance period?
 
The Company’s performance against the goals is measured over the 2.5-year period
that begins July 1, 2009 and ends December 31, 2011.  However, performance will
be measured and calculated at the end of each calendar year.  20% of your
Supplemental Award payout will be based upon performance from July 1, 2009 to
December 31, 2009, 40% of your Supplemental Award payout will be based upon
performance from January 1, 2010 to December 31, 2010 and 40% of your
Supplemental Award payout will be based upon performance from January 1, 2011 to
December 31, 2011.
 
How is the Supplemental Award cash payment calculated?
 
Your target Supplemental Award amount on the first page of this letter is the
dollar value of the cash payment you would receive if the Company obtains 100%
of each of the three annual OPM targets.  Additional cash will be paid under
this Supplemental Award if actual performance exceeds the target performance
level, and less cash will be paid if actual performance falls short of the
target performance level.  No cash will be paid out if actual performance falls
below the minimum acceptable level.
 
After December 31 of each year in the 2.5 year performance period, the Company
will determine the OPM for that period.  The OPM will be compared to the target
for that year and a payout amount for that period will be determined based on
actual performance compared to target performance.  The annual payout amount
will be weighted in accordance with the chart below and then added to the other
years’ payout amounts to determine your total payment.
 
Relevant Performance Period
Target OPM
OPM Increase
During the Period
Payout Weight
   July 1, 2009 to December 31, 2009
10.5%
0.3%
20%
   January 1, 2010 to December 31, 2010
11.2%
0.7%
40%
   January 1, 2011 to December 31, 2011
12.2%
1.0%
40%
 
TOTAL
2.0%
100%




 
2

--------------------------------------------------------------------------------

 

The payout will vary based upon achievement versus the target OPM for each
calendar year based upon the following  tables:
 
July – December 2009
 (20% Weighting)
Performance Range
OPM Attained
Payout
Maximum:
115%
12.08%
150%
Target:
100%
10.50%
100%
 
 95%
9.98%
 80%
Threshold:
 85%
8.93%
 50%
Less than 85%:
 
 -0-



January – December 2010
 (40% Weighting)
Performance Range
OPM Attained
Payout
Maximum:
115%
12.88%
150%
Target:
100%
11.20%
100%
 
 95%
10.64%
 80%
Threshold:
 85%
9.52%
 50%
Less than 85%:
Less than  9.52%
 -0-



January – December 2011
 (40% Weighting)
Performance Range
OPM Attained
Payout
Maximum:
115%
14.03%
150%
Target:
100%
12.20%
100%
 
 95%
11.59%
 80%
Threshold:
 85%
10.37%
 50%
Less than 85%:
Less than  10.37%
 -0-



If actual OPM attained falls between any of the performance range percentages
above in any year, the payout for that portion of your Supplemental Award will
be determined by applying a mathematical formula to estimate the value based on
the two nearest percentages.
 
Can my award be changed?
 
Yes, the Committee can change the targets as it considers appropriate.  In the
event of acquisitions or divestitures the Committee will on a case-by-case basis
determine the necessity to change or revise the performance targets.
 
When will I know how much cash I will receive?
 
The cash will be paid to you in early 2012 after the OPM at the end of the
entire performance period is calculated.  This calculation will be certified by
the Compensation Committee after review of the Company’s audited financial
statements.
 
May I defer receipt of the payout of my Supplemental Award?
 
No.  These awards are not eligible for deferral under any employee benefit plan.
 

 
3

--------------------------------------------------------------------------------

 

Are there circumstances under which my right to receive a cash payment would
terminate?
 
You will not be entitled to receive a cash payment with respect to your
Supplemental Award if:
 
1.  
Your employment terminates for any reason before December 31, 2011; or

 
2.  
If at any time during your employment or within 3 months following termination
of your employment, you directly or indirectly engage in activity harmful to, or
not in the best interest of, the Company.  Such activity includes, without
limitation:

 
·  
conduct related to your employment for which either criminal or civil penalties
against you may be sought;

 
·  
acquisition of a direct or indirect interest or an option to acquire such an
interest in any person or entity engaged in competition with the Company’s
business (other than an interest of not more than 5 percent of the outstanding
stock of any publicly traded company);

 
·  
accepting employment with or serving as a director, officer, employee or
consultant of, or furnishing information to, or otherwise facilitating the
efforts of, any person or entity engaged in competition with the Company’s
business;

 
·  
soliciting, employing, interfering with, or attempting to entice away from the
Company any employee who has been employed by the Company in an executive or
supervisory capacity within one year before such solicitation, employment,
interference or enticement;

 
·  
violation of Company policies, including the Company’s insider-trading policy;
or

 
·  
using for yourself or others, or disclosing to others, any confidential or
proprietary information of the Company in contravention of any Company policy or
agreement.

 
Are there any other things I should be aware of?
 
This is summary of your Supplemental Award.  Your award is subject to the terms
of the Omnibus Plan.   If you have not previously received a prospectus for the
Omnibus Plan, this award is being delivered with an Information Statement, which
gives additional information about your award and the Omnibus Plan under which
it is granted.  We encourage you to read the Information Statement.  Additional
terms and conditions may apply to your award under the terms of the Omnibus
Plan.
 


 

 
4
 
